Title: To Thomas Jefferson from James Callaway, 4 June 1781
From: Callaway, James
To: Jefferson, Thomas


        Bedford, 4 June 1781. Has not been able to send two companies of militia from the county in response to the instructions of 8 May. Those who have marched are a part of those who have just finished serving three months at Portsmouth; has assured them they will be relieved in six weeks and hopes the executive will approve; “these men are generally poor … their Subsistance depending Totally upon their own Labour.” It has been impossible to get into the field any of the militia subjected to six-month service by court-martial; part of those brought in “Broke Jail, and Others Escaped from their Guards.” These “Disaffected and Disobedient Wretches” stay much together and are very troublesome; “Near forty of the Enlistments that were made in this County last Summer for Eighteen Months, have long since Deserted and are Secreted by them.” Encloses a militia return and asks for new blank commissions.
      